
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


UNITED NATURAL FOODS, INC.
2012 EQUITY INCENTIVE PLAN

--------------------------------------------------------------------------------





TABLE OF CONTENTS

Section 1.

 

Purpose. 

  1

Section 2.

 

Definitions. 

  1

Section 3.

 

Administration. 

  5

Section 4.

 

Shares Available for Awards. 

  6

Section 5.

 

Eligibility. 

  7

Section 6.

 

Stock Options and Stock Appreciation Rights. 

  8

Section 7.

 

Restricted Shares and Restricted Share Units. 

  10

Section 8.

 

Performance Awards. 

  12

Section 9.

 

Other Stock-Based Awards. 

  12

Section 10.

 

Non-Employee Director and Outside Director Awards. 

  13

Section 11.

 

Provisions Applicable to Covered Officers and Performance Awards. 

  13

Section 12.

 

Separation from Service. 

  15

Section 13.

 

Change in Control. 

  15

Section 14.

 

Amendment and Termination. 

  17

Section 15.

 

General Provisions. 

  17

Section 16.

 

Term of the Plan. 

  20

--------------------------------------------------------------------------------





UNITED NATURAL FOODS, INC.
2012 EQUITY INCENTIVE PLAN

Section 1. Purpose.

        This plan shall be known as the "The United Natural Foods, Inc. 2012
Equity Incentive Plan" (the "Plan"). The purpose of the Plan is to promote the
interests of United Natural Foods, Inc. (the "Company") and its stockholders by
(i) attracting and retaining key officers, employees and directors of, and
consultants to, the Company and its Subsidiaries and Affiliates; (ii) motivating
such individuals by means of performance-related incentives to achieve
long-range performance goals; (iii) enabling such individuals to participate in
the long-term growth and financial success of the Company; (iv) encouraging
ownership of stock in the Company by such individuals; and (v) linking their
compensation to the long-term interests of the Company and its stockholders.
With respect to any awards granted under the Plan that are intended to comply
with the requirements of "performance-based compensation" under Section 162(m)
of the Code, the Plan shall be interpreted in a manner consistent with such
requirements.

Section 2. Definitions.

        As used in the Plan, the following terms shall have the meanings set
forth below:

        2.1    "Affiliate" means (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest, (iii) an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act; and (iv) any entity
in which the Company has at least twenty percent (20%) of the combined voting
power of the entity's outstanding voting securities, in each case as designated
by the Board as being a participating employer in the Plan.

        2.2    "Award" means any Option, Stock Appreciation Right, Restricted
Share Award, Restricted Share Unit, Performance Award, or Other Stock-Based
Award granted under the Plan, whether singly, in combination or in tandem, to a
Participant by the Committee (or the Board) pursuant to such terms, conditions,
restrictions and/or limitations, if any, as the Committee (or the Board) may
establish.

        2.3    "Award Agreement" means any written agreement, contract or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.

        2.4    "Board" means the Board of Directors of the Company.

        2.5    "Cause" means, unless otherwise defined in the applicable Award
Agreement, (i) conviction of the Participant under applicable law of a felony or
any misdemeanor involving moral turpitude; (ii) unauthorized acts intended to
result in the Participant's personal enrichment at the material expense of the
Company or a Subsidiary or Affiliate; or (iii) any violation of the
Participant's duties or responsibility's to the Company or a Subsidiary or
Affiliate which constitutes willful misconduct or dereliction of duty. For
purposes of this definition, no act, or failure to act, on the Participant's
part shall be considered "willful" unless done, or omitted to be done, by the
Participant not in good faith and without reasonable belief that the
Participant's action or omission was in the best interest of the Company.

        2.6    "Change in Control" means, unless otherwise provided in the
applicable Award Agreement, the happening of one of the following:

        (a)   any "person" (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), other than a trustee or other fiduciary holding securities of
the Company under an employee benefit plan maintained by the Company or any
corporation owned, directly or indirectly, by the Company's stockholders in
substantially the same proportions as their ownership of the Company's stock,
becomes the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly

1

--------------------------------------------------------------------------------



or indirectly, of securities of the Company representing 25% or more of the
total combined voting power of the Company's then-outstanding securities
pursuant to a tender or exchange offer made directly to the Company's
stockholders and which the Board does not recommend such stockholders to accept;

        (b)   a majority of directors, whose election or nomination for election
is not approved by a majority of the members of the Incumbent Board then serving
as members of the Board, are elected within any single 24-month period to serve
on the Board; or

        (c)   consummation of:

          (i)  a merger, consolidation or reorganization involving the Company,
unless:

        (A)  the stockholders of the Company, immediately before the merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least 75% of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger, consolidation or reorganization in substantially the
same proportion as their ownership of the voting securities immediately before
such merger, consolidation or reorganization;

        (B)  individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such merger, consolidation
or reorganization constitute at least a majority of the board of directors of
the surviving corporation immediately following such merger, consolidation or
reorganization; and

        (C)  no person (other than (I) the Company or any Subsidiary thereof,
(II) any employee benefit plan (or any trust forming a part thereof) maintained
by the Company, any Subsidiary thereof, or the surviving corporation, or
(III) any person who, immediately prior to such merger, consolidation or
reorganization, had beneficial ownership of securities representing 25% or more
of the combined voting power of the Company's then-outstanding securities) has
beneficial ownership of securities immediately following such merger,
consolidation or reorganization representing 25% or more of the combined voting
power of the surviving corporation's then outstanding voting securities;

         (ii)  a complete liquidation or dissolution of the Company; or

        (iii)  an agreement for the sale or other disposition of all or
substantially all of the assets of the Company to any person (other than a
transfer to a Subsidiary).

For purposes of the definition of Change in Control, "Incumbent Board" means
those persons who either (A) have been members of the Board since the Effective
Date or (B) are new directors whose election by the Board or nomination for
election by the stockholders of the Company was approved by a vote of at least
three-fourths of the members of the Board then in office who either were
directors described in clause (A) hereof or whose election or nomination for
election was previously so approved, provided that an individual whose election
or nomination for election is approved as a result of either an actual or
threatened election contest or proxy contest, including by reason of any
agreement intended to avoid or settle any election contest or proxy contest,
will be deemed not to have been so approved for purposes of this definition.

Notwithstanding the foregoing, unless otherwise provided in the applicable Award
Agreement, with respect to Awards subject to Section 409A of the Code, a Change
in Control shall mean a "change in the ownership of the Company," a "change in
the effective control of the Company," or a "change in the ownership of a
substantial portion of the assets of the Company" as such terms are defined in
Section 1.409A-3(i)(5) of the Treasury Regulations.

        2.7    "Code" means the Internal Revenue Code of 1986, as amended from
time to time.

2

--------------------------------------------------------------------------------



        2.8    "Committee" means a committee of the Board composed of not less
than two Non-Employee Directors, each of whom shall be (i) a "non-employee
director" for purposes of Exchange Act Section 16 and Rule 16b-3 thereunder,
(ii) an "outside director" for purposes of Section 162(m), and
(iii) "independent" within the meaning of the listing standards of the Nasdaq
Stock Market and the rules and regulations of the SEC.

        2.9    "Consultant" means any consultant to the Company or its
Subsidiaries or Affiliates.

        2.10    "Covered Officer" means at any date (i) any individual who, with
respect to the previous taxable year of the Company, was a "covered employee" of
the Company within the meaning of Section 162(m); provided, however, that the
term "Covered Officer" shall not include any such individual who is designated
by the Committee, in its discretion, at the time of any Award or at any
subsequent time, as reasonably expected not to be such a "covered employee" with
respect to the current taxable year of the Company or the taxable year of the
Company in which the applicable Award will be paid or vested, and (ii) any
individual who is designated by the Committee, in its discretion, at the time of
any Award or at any subsequent time, as reasonably expected to be such a
"covered employee" with respect to the current taxable year of the Company or
with respect to the taxable year of the Company in which any applicable Award
will be paid or vested.

        2.11    "Director" means a member of the Board.

        2.12    "Disability" means, unless otherwise defined in the applicable
Award Agreement, a disability that would qualify as a total and permanent
disability under the Company's then current long-term disability plan. With
respect to Awards subject to Section 409A of the Code, unless otherwise defined
in the applicable Award Agreement, the term "Disability" shall have the meaning
set forth in Section 409A of the Code.

        2.13    "Early Retirement'' means, unless otherwise provided in the
applicable Award Agreement, retirement of a Participant with the express consent
of the Committee at or before the time of such retirement, from active
employment with the Company and any Subsidiary or Affiliate prior to age 65, in
accordance with any applicable early retirement policy of the Company then in
effect or as may be approved by the Committee.

        2.14    "Effective Date" has the meaning provided in Section 16.1 of the
Plan.

        2.15    "Employee" means a current or prospective officer or employee of
the Company or of any Subsidiary or Affiliate.

        2.16    "Exchange Act" means the Securities Exchange Act of 1934, as
amended from time to time.

        2.17    "Fair Market Value" with respect to the Shares, means, for
purposes of a grant of an Award as of any date, (i) the reported closing sales
price of the Shares on the Nasdaq Stock Market, or any other such market or
exchange as is the principal trading market for the Shares, on such date, or in
the absence of reported sales on such date, the closing sales price on the
immediately preceding date on which sales were reported or (ii) in the event
there is no public market for the Shares on such date, the fair market value as
determined, in good faith and by the reasonable application of a reasonable
valuation method (as applicable), by the Committee in its sole discretion, and
for purposes of a sale of a Share as of any date, the actual sales price on that
date.

        2.18    "Full Value Award Cap" has the meaning provided in Section 4.1
of the Plan.

        2.19    "Good Reason" means, unless otherwise provided in an Award
Agreement, (i) the assignment of duties to a Participant following a Change in
Control that are materially adversely inconsistent with the Participant's duties
immediately prior to a Change in Control, and failure to rescind such assignment
within thirty (30) days of receipt of notice from the Participant; (ii) a
material reduction in a Participant's title, authority or reporting status
following a Change in Control as

3

--------------------------------------------------------------------------------



compared to such title, authority or reporting status immediately prior to a
Change in Control, (iii) a relocation of the office at which the Participant is
to perform the majority of his or her duties following a Change in Control to a
location more than fifty (50) miles from the location at which the Participant
performed such duties prior to the Change in Control; (iv) a reduction in the
Participant's base salary as in effect immediately prior to a Change in Control
or the failure of the Company to pay or cause to be paid any compensation or
benefits when due, and failure to restore such annual base salary or make such
payments within five (5) days of receipt of notice from the Participant; or
(v) failure to include the Participant in any new employee benefit plans
proposed by the Company or a material reduction in the Participant's level of
participation in any existing plans of any type; provided that a Company-wide
reduction or elimination of such plans shall not constitute "Good Reason" for
purposes of this Plan.

        2.20    "Grant Price" means the price established at the time of grant
of an SAR pursuant to Section 6 used to determine whether there is any payment
due upon exercise of the SAR.

        2.21    "Incentive Stock Option" means an option to purchase Shares from
the Company that is granted under Section 6 of the Plan and that is intended to
meet the requirements of Section 422 of the Code or any successor provision
thereto.

        2.22    "Non-Employee Director" means a member of the Board who is not
an officer or employee of the Company or any Subsidiary or Affiliate.

        2.23    "Non-Qualified Stock Option" means an option to purchase Shares
from the Company that is granted under Sections 6 or 10 of the Plan and is not
intended to be an Incentive Stock Option.

        2.24    "Normal Retirement" means, unless otherwise defined in the
applicable Award Agreement, retirement of a Participant from active employment
with the Company or any of its Subsidiaries or Affiliates on or after such
Participant's 65th birthday.

        2.25    "Option" means an Incentive Stock Option or a Non-Qualified
Stock Option.

        2.26    "Option Price" means the purchase price payable to purchase one
Share upon the exercise of an Option.

        2.27    "Other Stock-Based Award" means any Award granted under
Sections 9 or 10 of the Plan. For purposes of determining the number of Awards
granted hereunder in relation to the Full Value Award Cap set forth in
Section 4.1 hereof, an Other Stock-Based Award that is not settled in cash shall
be treated as a Restricted Share Award if the amounts payable thereunder will be
determined by reference to the full value of a Share.

        2.28    "Outside Director" means, with respect to the grant of an Award,
a member of the Board then serving on the Committee.

        2.29    "Participant" means any Employee, Director, Consultant or other
person who receives an Award under the Plan.

        2.30    "Performance Award" means any Award granted under Section 8 of
the Plan. For purposes of determining the number of Awards granted hereunder in
relation to the Full Value Award Cap set forth in Section 4.1 hereof, a
Performance Award that is not settled in cash shall be treated as a Restricted
Share Award if the amounts payable thereunder will be determined by reference to
the full value of a Share.

        2.31    "Person" means any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.

        2.32    "Restricted Share" means any Share granted under Sections 7 to
10 of the Plan.

        2.33    "Restricted Share Unit" means any unit granted under Sections 7
to 10 of the Plan.

4

--------------------------------------------------------------------------------



        2.34    "Retirement" means Normal or Early Retirement.

        2.35    "SEC" means the Securities and Exchange Commission or any
successor thereto.

        2.36    "Section 16" means Section 16 of the Exchange Act and the rules
promulgated thereunder and any successor provision thereto as in effect from
time to time.

        2.37    "Section 162(m)" means Section 162(m) of the Code and the
regulations promulgated thereunder and any successor provision thereto as in
effect from time to time.

        2.38    "Separation from Service" or "Separates from Service" shall have
the meaning ascribed to such term pursuant to Section 409A of the Code and the
regulations promulgated thereunder.

        2.39    "Shares" means shares of the common stock, par value $0.01 per
share, of the Company, or any security into which such shares may be converted
by reason of any event of the type referred to in Sections 4.2, 13.3, and 14.3.

        2.40    "Share Reserve" has the meaning set forth in Section 4.1 hereof.

        2.41    "Specified Employee" has the meaning ascribed to such term
pursuant to Section 409A of the Code and the regulations promulgated thereunder.

        2.42    "Stock Appreciation Right" or "SAR" means a stock appreciation
right granted under Sections 6, 8 or 10 of the Plan that entitles the holder to
receive, with respect to each Share encompassed by the exercise of such SAR, the
amount determined by the Committee and specified in an Award Agreement. In the
absence of such a determination, the holder shall be entitled to receive, with
respect to each Share encompassed by the exercise of such SAR, the excess of the
Fair Market Value of such Share on the date of exercise over the Grant Price.

        2.43    "Subsidiary" means any Person (other than the Company) of which
50% or more of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company.

        2.44    "Substitute Awards" means Awards granted solely in assumption
of, or in substitution for, outstanding awards previously granted by a company
acquired by the Company or with which the Company combines.

Section 3. Administration.

        3.1    Authority of Committee.    The Plan shall be administered by a
Committee, which shall be appointed by and serve at the pleasure of the Board;
provided, however, with respect to Awards to Outside Directors, all references
in the Plan to the Committee shall be deemed to be references to the Board.
Subject to the terms of the Plan and applicable law, and in addition to other
express powers and authorizations conferred on the Committee by the Plan, the
Committee shall have full power and authority in its discretion (and in
accordance with Section 409A of the Code with respect to Awards subject thereto)
to: (i) designate Participants; (ii) determine eligibility for participation in
the Plan and decide all questions concerning eligibility for and the amount of
Awards under the Plan; (iii) determine the type or types of Awards to be granted
to a Participant; (iv) determine the number of Shares to be covered by, or with
respect to which payments, rights or other matters are to be calculated in
connection with Awards; (v) determine the timing, terms, and conditions of any
Award; (vi) accelerate the time at which all or any part of an Award may be
settled or exercised; (vii) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited or suspended; (viii) determine whether, to what extent, and under what
circumstances cash, Shares, other securities, other Awards, other property, and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(ix) grant Awards as an

5

--------------------------------------------------------------------------------



alternative to, or as the form of payment for grants or rights earned or payable
under, other bonus or compensation plans, arrangements or policies of the
Company or a Subsidiary or Affiliate; (x) grant Substitute Awards on such terms
and conditions as the Committee may prescribe, subject to compliance with the
Incentive Stock Option rules under Section 422 of the Code and the nonqualified
deferred compensation rules under Section 409A of the Code, where applicable;
(xi) make all determinations under the Plan concerning any Participant's
Separation from Service with the Company or a Subsidiary or Affiliate, including
whether such separation occurs by reason of Cause, Good Reason, Disability,
Retirement, or in connection with a Change in Control and whether a leave
constitutes a Separation from Service; (xii) interpret and administer the Plan
and any instrument or agreement relating to, or Award made under, the Plan;
(xiii) except to the extent prohibited by Section 6.2, amend or modify the terms
of any Award at or after grant with the consent of the holder of the Award;
(xiv) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; (xv) adopt special guidelines and provisions for Persons who are residing
in, employed in or subject to the taxes of any domestic or foreign jurisdiction
to comply with applicable tax and securities laws of such domestic or foreign
jurisdiction; and (xvi) correct any defect, supply any omission, or reconcile
any inconsistency in the Plan or in any agreement related thereto or make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan, subject to the exclusive
authority of the Board under Section 14 hereunder to amend or terminate the
Plan.

        3.2    Committee Discretion Binding.    Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations, and
other decisions under or with respect to the Plan or any Award shall be within
the sole discretion of the Committee, may be made at any time and shall be
final, conclusive, and binding upon all Persons, including the Company, any
Subsidiary or Affiliate, any Participant and any holder or beneficiary of any
Award. A Participant or other holder of an Award may contest a decision or
action by the Committee with respect to such person or Award only on the grounds
that such decision or action was arbitrary or capricious or was unlawful, and
any review of such decision or action shall be limited to determining whether
the Committee's decision or action was arbitrary or capricious or was unlawful.

        3.3    Delegation.    Subject to the terms of the Plan and applicable
law, the Committee may delegate to one or more officers or managers of the
Company or of any Subsidiary or Affiliate, or to a Committee of such officers or
managers, the authority, subject to such terms and limitations as the Committee
shall determine, to grant Awards to or to cancel, modify or waive rights with
respect to, or to alter, discontinue, suspend or terminate Awards held by
Participants who are not officers or directors of the Company for purposes of
Section 16 or who are otherwise not subject to such Section 16.

        3.4    No Liability.    No member of the Board or Committee shall be
liable for any action taken or determination made in good faith with respect to
the Plan or any Award granted hereunder.

Section 4. Shares Available for Awards.

        4.1    Shares Available.    Subject to the provisions of Section 4.2
below, the maximum aggregate number of Shares which may be issued pursuant to
all Awards under this Plan after the Effective Date is 1,250,000 (the "Share
Reserve"). The number of Shares with respect to which Incentive Stock Options
may be granted under this Plan shall be no more than 250,000. Subject to the
application of the last sentence of this Section 4.1, the maximum number of
Awards that the Company may issue under this Plan as Restricted Stock Awards and
Restricted Stock Unit Awards shall be 900,000 (the "Full Value Award Cap") If
any Award granted under this Plan (whether before or after the Effective Date of
this Plan) shall expire, terminate, be settled in cash (in whole or in part,
including, except with respect to Options or SARs, for tax withholding) or
otherwise be forfeited or canceled for any reason before it has vested or been
exercised in full, the Shares subject to such Award shall, to the extent of such
expiration, cash settlement, forfeiture, or termination, again be available for
Awards under the

6

--------------------------------------------------------------------------------



Plan, in accordance with this Section 4.1. The Committee may make such other
determinations regarding the counting of Shares issued pursuant to this Plan as
it deems necessary or advisable, provided that such determinations shall be
permitted by law. Notwithstanding the foregoing, if an Option or SAR is
exercised, in whole or in part, by tender of Shares or if the Company's tax
withholding obligation is satisfied by withholding Shares, the number of Shares
deemed to have been issued under the Plan for purposes of the limitation set
forth in this Section 4.1 shall be the number of Shares that were subject to the
Option or SAR or portion thereof, and not the net number of Shares actually
issued and any SARs to be settled in Shares shall be counted in full against the
number of Shares available for issuance under the Plan, regardless of the number
of shares issued upon the settlement of the SAR. Any Shares that again become
available for grant pursuant to this Section shall be added back to the Full
Value Award Cap if the original Award of such Shares reduced the Full Value
Award Cap.

        4.2    Adjustments.    Without limiting the Committee's discretion as
provided in Section 13 hereof, if there shall occur any change in the capital
structure of the Company by reason of any extraordinary dividend or other
distribution (whether in the form of cash, Shares, other securities or other
property, and other than a normal cash dividend), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company, or other corporate transaction or event having an
effect similar to the foregoing, affects the Shares, then the Committee shall,
in an equitable and proportionate manner as determined by the Committee (and, as
applicable, in such manner as is consistent with Sections 162(m), 422 and 409A
of the Code and the regulations thereunder) either: (i) adjust any or all of
(1) the aggregate number of Shares or other securities of the Company (or number
and kind of other securities or property) with respect to which Awards may be
granted under the Plan; (2) the number of Shares or other securities of the
Company (or number and kind of other securities or property) subject to
outstanding Awards under the Plan, provided that the number of Shares subject to
any Award shall always be a whole number; (3) the grant or exercise price with
respect to any Award under the Plan, and (4) the limits on the number of Shares
or Awards that may be granted to Participants under the Plan in any calendar
year; (ii) provide for an equivalent award in respect of securities of the
surviving entity of any merger, consolidation or other transaction or event
having a similar effect; or (iii) make provision for a cash payment to the
holder of an outstanding Award. Any such adjustments to outstanding Awards shall
be effected in a manner that precludes the material enlargement or dilution of
rights and benefits under such Awards.

        4.3    Substitute Awards.    Any Shares issued by the Company as
Substitute Awards in connection with the assumption or substitution of
outstanding grants from any acquired corporation shall not reduce the Shares
available for Awards under the Plan.

        4.4    Sources of Shares Deliverable under Awards.    Any Shares
delivered pursuant to an Award may consist, in whole or in part, of authorized
and unissued Shares or of issued Shares which have been reacquired by the
Company.

Section 5. Eligibility.

        Any current or prospective Employee, Director or Consultant shall be
eligible to be designated a Participant; provided, however, that Outside
Directors shall only be eligible to receive Awards granted consistent with
Section 10, provided further that the vesting and exercise of an Award to a
prospective Employee, Director or Consultant are conditioned upon such
individual attaining such status.

7

--------------------------------------------------------------------------------



Section 6. Stock Options and Stock Appreciation Rights.

        6.1    Grant.    Subject to the provisions of the Plan, the Committee
shall have sole and complete authority to determine the Participants to whom
Options and SARs shall be granted, the number of Shares subject to each Award,
the Option Price or Grant Price and the conditions and limitations applicable to
the exercise of each Option and SAR. An Option may be granted with or without a
related SAR. An SAR may be granted with or without a related Option. The grant
of an Option or SAR shall occur when the Committee by resolution, written
consent or other appropriate action determines to grant such Option or SAR for a
particular number of Shares to a particular Participant at a particular Option
Price or Grant Price, as the case may be, or such later date as the Committee
shall specify in such resolution, written consent or other appropriate action.
The Committee shall have the authority to grant Incentive Stock Options and to
grant Non-Qualified Stock Options. In the case of Incentive Stock Options, the
terms and conditions of such grants shall be subject to and comply with
Section 422 of the Code, as from time to time amended, and any regulations
implementing such statute. An Employee who has been granted an Option under the
Plan may be granted additional Options under the Plan if the Committee shall so
determine; provided, however, that to the extent the aggregate Fair Market Value
(determined at the time the Incentive Stock Option is granted) of the Shares
with respect to which all Incentive Stock Options are exercisable for the first
time by an Employee during any calendar year (under all plans described in
Section 422(d) of the Code of the Employee's employer corporation and its parent
and Subsidiaries) exceeds $100,000, or if Options fail to qualify as Incentive
Stock Options for any other reason, such Options shall constitute Non-Qualified
Stock Options.

        6.2    Price.    The Committee in its sole discretion shall establish
the Option Price at the time each Option is granted and the Grant Price at the
time each SAR is granted. Except in the case of Substitute Awards, the Option
Price of an Option may not be less than the Fair Market Value of a Share on the
date such Option is deemed to have been granted pursuant to Section 6.1, and the
Grant Price of an SAR may not be less than the Fair Market Value of a Share on
the date such SAR is deemed to have been granted pursuant to Section 6.1. In the
case of Substitute Awards or Awards granted in connection with an adjustment
provided for in Section 4.2 hereof in the form of Options or SARS, such grants
shall have an Option Price (or Grant Price) per Share that is intended to
maintain the economic value of the Award that was replaced or adjusted as
determined by the Committee. Notwithstanding the foregoing and except as
permitted by the provisions of Section 4.2 hereof, the Committee shall not have
the power to (i) amend the terms of previously granted Options to reduce the
Option Price of such Options, (ii) amend the terms of previously granted SARs to
reduce the Grant Price of such SARs, (iii) cancel such Options and grant
substitute Options with a lower Option Price than the cancelled Options, or
(iv) cancel such SARs and grant substitute SARs with a lower Grant Price than
the cancelled SARs, in each case without the approval of the Company's
stockholders.

        6.3    Term.    Subject to the Committee's authority under Section 3.1
and the provisions of Section 6.6, each Option and SAR and all rights and
obligations thereunder shall expire on the date determined by the Committee and
specified in the Award Agreement. The Committee shall be under no duty to
provide terms of like duration for Options or SARs granted under the Plan.
Notwithstanding the foregoing, but subject to Section 6.4(a) hereof, no Option
or SAR shall be exercisable after the expiration of ten (10) years from the date
such Option or SAR was granted.

        6.4   Exercise.

        (a)   Each Option and SAR shall be exercisable at such times and subject
to such terms and conditions as the Committee may, in its sole discretion,
specify in the applicable Award Agreement or thereafter. The Committee shall
have full and complete authority to determine, subject to Section 6.6 herein,
whether an Option or SAR will be exercisable in full at any time or from time to
time during the term of the Option or SAR, or to provide for the exercise
thereof in such

8

--------------------------------------------------------------------------------



installments, upon the occurrence of such events and at such times during the
term of the Option or SAR as the Committee may determine. The Committee may
provide, at or after the grant, that the period of time over which an Option,
other than an Incentive Stock Option, or SAR may be exercised shall be
automatically extended if on the scheduled expiration of such Award, the
Participant's exercise of such Award would violate applicable securities law;
provided, however, that during the extended exercise period the Option or SAR
may only be exercised to the extent such Award was exercisable in accordance
with its terms immediately prior to such scheduled expiration date; provided
further, however, that such extended exercise period shall end not later than
thirty (30) days after the exercise of such Option or SAR first would no longer
violate such laws.

        (b)   The Committee may impose such conditions with respect to the
exercise of Options or SARs, including without limitation, any relating to the
application of federal, state or foreign securities laws or the Code, as it may
deem necessary or advisable.

        (c)   An Option or SAR may be exercised in whole or in part at any time,
with respect to whole Shares only, within the period permitted thereunder for
the exercise thereof, and shall be exercised by written notice of intent to
exercise the Option or SAR, delivered to the Company at its principal office,
and payment in full to the Company at the direction of the Committee of the
amount of the Option Price for the number of Shares with respect to which the
Option is then being exercised.

        (d)   Payment of the Option Price shall be made in (i) cash or cash
equivalents, (ii) at the discretion of the Committee, by transfer, either
actually or by attestation, to the Company of unencumbered Shares previously
acquired by the Participant, valued at the Fair Market Value of such Shares on
the date of exercise (or next succeeding trading date, if the date of exercise
is not a trading date), together with any applicable withholding taxes (which
taxes may be satisfied in accordance with Section 15.6 of the Plan), such
transfer to be upon such terms and conditions as determined by the Committee,
(iii) by a combination of (i) or (ii), or (iv) by any other method approved or
accepted by the Committee in its sole discretion, including, if the Committee so
determines, (x) a cashless (broker-assisted) exercise that complies with
applicable laws or (y) withholding Shares (net-exercise) otherwise deliverable
to the Participant pursuant to the Option having an aggregate Fair Market Value
at the time of exercise equal to the total Option Price together with any
applicable withholding taxes (which taxes may be satisfied in accordance with
Section 15.6 of the Plan). Until the optionee has been issued the Shares subject
to such exercise, he or she shall possess no rights as a stockholder with
respect to such Shares. The Company reserves, at any and all times in the
Company's sole discretion, the right to establish, decline to approve or
terminate any program or procedures for the exercise of Options by means of a
method set forth in subsection (iv) above, including with respect to one or more
Participants specified by the Company notwithstanding that such program or
procedures may be available to other Participants.

        (e)   At the Committee's discretion, the amount payable as a result of
the exercise of an SAR may be settled in cash, Shares or a combination of cash
and Shares. A fractional Share shall not be deliverable upon the exercise of a
SAR but a cash payment will be made in lieu thereof.

        6.5   Separation from Service.    Except as otherwise provided in the
applicable Award Agreement, an Option or SAR may be exercised only to the extent
that it is then exercisable, and if at all times during the period beginning
with the date of granting such Award (or if later, the date on which the
Participant first became an Employee, Director or Consultant) and ending on the
date of exercise of such Award the Participant is an Employee, Non-Employee
Director or Consultant, and shall terminate immediately upon a Separation from
Service by the Participant. Notwithstanding the foregoing provisions of this
Section 6.5 to the contrary, the Committee may determine in its discretion that
an

9

--------------------------------------------------------------------------------



Option or SAR may be exercised following any such Separation from Service,
whether or not exercisable at the time of such separation; provided, however,
that in no event may an Option or SAR be exercised after the expiration date of
such Award specified in the applicable Award Agreement, except as provided in
Section 6.4(a).

        6.6    Ten Percent Stock Rule.    Notwithstanding any other provisions
in the Plan, if at the time an Option is otherwise to be granted pursuant to the
Plan, the optionee or rights holder owns directly or indirectly (within the
meaning of Section 424(d) of the Code) Shares of the Company possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or its parent or Subsidiary or Affiliate corporations
(within the meaning of Section 422(b)(6) of the Code), then any Incentive Stock
Option to be granted to such optionee or rights holder pursuant to the Plan
shall satisfy the requirement of Section 422(c)(5) of the Code, and the Option
Price shall be not less than one hundred ten percent (110%) of the Fair Market
Value of the Shares of the Company, and such Option by its terms shall not be
exercisable after the expiration of five (5) years from the date such Option is
granted.

Section 7. Restricted Shares and Restricted Share Units.

        7.1   Grant.

        (a)   Subject to the provisions of the Plan, the Committee shall have
sole and complete authority to determine the Participants to whom Restricted
Shares and Restricted Share Units shall be granted, the number of Restricted
Shares and/or the number of Restricted Share Units to be granted to each
Participant, the duration of the period during which, and the conditions under
which, the Restricted Shares and Restricted Share Units may be forfeited to the
Company, and the other terms and conditions of such Awards. The Restricted Share
and Restricted Share Unit Awards shall be evidenced by Award Agreements in such
form as the Committee shall from time to time approve, which agreements shall
comply with and be subject to the terms and conditions provided hereunder and
any additional terms and conditions established by the Committee that are
consistent with the terms of the Plan.

        (b)   Each Restricted Share and Restricted Share Unit Award made under
the Plan shall be for such number of Shares as shall be determined by the
Committee and set forth in the Award Agreement containing the terms of such
Restricted Share or Restricted Share Unit Award. Such agreement shall set forth
a period of time (which shall be not less than one year for Participants other
than Non-Employee Directors and Outside Directors) during which the Participant
receiving such Award must remain in the continuous employment (or other
service-providing capacity) of the Company in order for the forfeiture and
transfer restrictions to lapse. If the Committee so determines, the restrictions
may lapse during such restricted period in installments with respect to
specified portions of the Shares covered by the Restricted Share or Restricted
Share Unit Award. The Award Agreement may also, in the discretion of the
Committee, set forth performance or other conditions (including, but not limited
to, performance goals based on the criteria listed in Section 11 of the Plan)
that will subject the Shares to forfeiture and transfer restrictions. The
Committee may, at its discretion, waive all or any part of the restrictions
applicable to any or all outstanding Restricted Share and Restricted Share Unit
Awards.

        7.2   Delivery of Shares and Transfer Restrictions.

        (a)   At the time a Restricted Share Award is granted, a certificate
representing the number of Shares awarded thereunder shall be registered in the
name of the Participant receiving such Award. Such certificate shall be held by
the Company or any custodian appointed by the Company for the account of the
Participant receiving such Award subject to the terms and conditions of the
Plan, and shall bear such a legend setting forth the restrictions imposed
thereon as the Committee, in its discretion, may determine. The foregoing to the
contrary notwithstanding, the Committee

10

--------------------------------------------------------------------------------



may, in its discretion, provide that a Participant's ownership of Restricted
Shares prior to the lapse of any transfer restrictions or any other applicable
restrictions shall, in lieu of such certificates, be evidenced by a "book entry"
(i.e., a computerized or manual entry) in the records of the Company or its
designated agent in the name of the Participant who has received such Award, and
confirmation and account statements sent to the Participant with respect to such
book-entry Shares may bear the restrictive legend referenced in the preceding
sentence. Such records of the Company or such agent shall, absent manifest
error, be binding on all Participants who receive Restricted Share Awards
evidenced in such manner. The holding of Restricted Shares by the Company or
such an escrow holder, or the use of book entries to evidence the ownership of
Restricted Shares, in accordance with this Section 7.2(a), shall not affect the
rights of Participants as owners of the Restricted Shares awarded to them, nor
affect the restrictions applicable to such shares under the Award Agreement or
the Plan, including the transfer restrictions.

        (b)   Unless otherwise provided in the applicable Award Agreement, the
Participant receiving an Award of Restricted Shares shall have all rights of a
stockholder with respect to the Restricted Shares, including the right to
receive dividends and the right to vote such Shares, subject to the following
restrictions: (i) the Participant shall not be entitled to delivery of the stock
certificate until the expiration of the restricted period and the fulfillment of
any other restrictive conditions set forth in the Award Agreement with respect
to such Shares; (ii) none of the Shares may be sold, assigned, transferred,
pledged, hypothecated or otherwise encumbered or disposed of during such
restricted period or until after the fulfillment of any such other restrictive
conditions; and (iii) except as otherwise determined by the Committee at or
after grant, all of the Shares shall be forfeited and all rights of the
Participant to such Shares shall terminate, without further obligation on the
part of the Company, unless the Participant remains in the continuous employment
of the Company for the entire restricted period in relation to which such Shares
were granted and unless any other restrictive conditions relating to the
Restricted Share Award are met. Restricted Share Units shall be subject to
similar transfer restrictions as Restricted Share Awards, except that no Shares
are actually awarded to a Participant who is granted Restricted Share Units on
the date of grant, and such Participant shall have no rights of a stockholder
with respect to such Restricted Share Units until the restrictions set forth in
the applicable Award Agreement have lapsed.

        7.3    Termination of Restrictions.    At the end of the restricted
period and provided that any other restrictive conditions of the Restricted
Share Award are met, or at such earlier time as otherwise determined by the
Committee, all restrictions set forth in the Award Agreement relating to the
Restricted Share Award or in the Plan shall lapse as to the Restricted Shares
subject thereto, and a stock certificate for the appropriate number of Shares,
free of the restrictions and restricted stock legend, shall be delivered to the
Participant or the Participant's beneficiary or estate, as the case may be (or,
in the case of book-entry Shares, such restrictions and restricted stock legend
shall be removed from the confirmation and account statements delivered to the
Participant or the Participant's beneficiary or estate, as the case may be, in
book-entry form). The Company shall have the right to repurchase Restricted
Shares at their original issuance price or other stated or formula price (or to
require forfeiture of such Shares if issued at no cost) in the event that
conditions specified in the Award Agreement with respect to such Restricted
Shares are not satisfied prior to the end of the applicable restricted period.

        7.4    Payment of Restricted Share Units.    Each Restricted Share Unit
shall have a value equal to the Fair Market Value of a Share. Restricted Share
Units may be paid in cash, Shares, other securities or other property, as
determined in the sole discretion of the Committee, upon the lapse of the
restrictions applicable thereto, or otherwise in accordance with the applicable
Award Agreement. The applicable Award Agreement shall specify whether a
Participant will be entitled to receive dividend equivalent rights in respect of
Restricted Share Units at the time of any payment of dividends to stockholders
on Shares. If the applicable Award Agreement specifies that a Participant will
be entitled

11

--------------------------------------------------------------------------------



to dividend equivalent rights, (i) the amount of any such dividend equivalent
right shall equal the amount that would be payable to the Participant as a
stockholder in respect of a number of Shares equal to the number of vested
Restricted Share Units then credited to the Participant, and (ii) any such
dividend equivalent right shall be paid in accordance with the Company's payment
practices as may be established from time to time and as of the date on which
such dividend would have been payable in respect of outstanding Shares (and in
accordance with Section 409A of the Code with regard to Awards subject thereto);
provided, that no dividend equivalents shall be currently paid on Restricted
Share Units that are not yet vested. Except as otherwise determined by the
Committee at or after grant, Restricted Share Units may not be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered or disposed of, and
all Restricted Share Units and all rights of the grantee to such Restricted
Share Units shall terminate, without further obligation on the part of the
Company, unless the Participant remains in continuous employment of the Company
for the entire restricted period in relation to which such Restricted Share
Units were granted and unless any other restrictive conditions relating to the
Restricted Share Unit Award are met.

Section 8. Performance Awards.

        8.1    Grant.    The Committee shall have sole and complete authority to
determine the Participants who shall receive a Performance Award, which shall
consist of a right that is (i) denominated in cash or Shares (including but not
limited to Restricted Shares and Restricted Share Units), (ii) valued, as
determined by the Committee, in accordance with the achievement of such
performance goals during such performance periods as the Committee shall
establish, and (iii) payable at such time and in such form as the Committee
shall determine.

        8.2    Terms and Conditions.    Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the performance goals
to be achieved during any performance period, the length of any performance
period, the amount of any Performance Award and the amount and kind of any
payment or transfer to be made pursuant to any Performance Award, and may amend
specific provisions of the Performance Award; provided, however, that such
amendment may not adversely affect existing Performance Awards made within a
performance period commencing prior to implementation of the amendment.

        8.3    Payment of Performance Awards.    Performance Awards may be paid
in a lump sum or in installments following the close of the performance period
or, in accordance with the procedures established by the Committee, on a
deferred basis. Separation from Service prior to the end of any performance
period, other than for reasons of death or Disability, will result in the
forfeiture of the Performance Award, and no payments will be made.
Notwithstanding the foregoing, the Committee may in its discretion, waive any
performance goals and/or other terms and conditions relating to a Performance
Award. A Participant's rights to any Performance Award may not be sold,
assigned, transferred, pledged, hypothecated or otherwise encumbered or disposed
of in any manner, except by will or the laws of descent and distribution, and/or
except as the Committee may determine at or after grant.

Section 9. Other Stock-Based Awards.

        The Committee shall have the authority to determine the Participants who
shall receive an Other Stock-Based Award, which shall consist of any right that
is (i) not an Award described in Sections 6 and 7 above and (ii) an Award of
Shares or an Award denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, Shares (including, without
limitation, securities convertible into Shares), as deemed by the Committee to
be consistent with the purposes of the Plan. Subject to the terms of the Plan
and any applicable Award Agreement, the Committee shall determine the terms and
conditions of any such Other Stock-Based Award.

12

--------------------------------------------------------------------------------





Section 10. Non-Employee Director and Outside Director Awards.

        10.1    The Board may provide that all or a portion of a Non-Employee
Director's annual retainer, meeting fees and/or other awards or compensation as
determined by the Board, be payable (either automatically or at the election of
a Non-Employee Director) in the form of Non-Qualified Stock Options, Restricted
Shares, Restricted Share Units and/or Other Stock-Based Awards, including
unrestricted Shares. The Board shall determine the terms and conditions of any
such Awards, including the terms and conditions which shall apply upon a
termination of the Non-Employee Director's service as a member of the Board, and
shall have full power and authority in its discretion to administer such Awards,
subject to the terms of the Plan and applicable law.

        10.2    The Board may also grant Awards to Outside Directors pursuant to
the terms of the Plan, including any Award described in Sections 6, 7 and 9
above. With respect to such Awards, all references in the Plan to the Committee
shall be deemed to be references to the Board.

Section 11. Provisions Applicable to Covered Officers and Performance Awards.

        11.1    Notwithstanding anything in the Plan to the contrary, unless the
Committee determines that a Performance Award to be granted to a Covered Officer
should not qualify as "performance-based compensation" for purposes of
Section 162(m), Performance Awards granted to Covered Officers shall be subject
to the terms and provisions of this Section 11.

        11.2    The Committee may grant Performance Awards to Covered Officers
based solely upon the attainment of performance targets related to one or more
performance goals selected by the Committee from among the goals specified
below. For the purposes of this Section 11, performance goals shall be limited
to one or more of the following Company, Subsidiary, operating unit, business
segment or division financial performance measures:

(a)earnings before any one or more of the following: interest, taxes,
depreciation, amortization and/or stock compensation;

(b)net sales;

(c)operating (or gross) income or profit;

(d)pretax income before allocation of corporate overhead and/or bonus;

(e)operating efficiencies;

(f)operating income as a percentage of net sales;

(g)return on equity, assets, capital, capital employed or investment;

(h)after tax operating income;

(i)net income;

(j)earnings or book value per Share;

(k)financial ratios;

(l)cash flow(s);

(m)total sales or revenues or sales or revenues per employee;

(n)capital expenditures as a percentage of net sales;

(o)total operating expenses, or some component or combination of components of
total operating expenses, as a percentage of net sales;

13

--------------------------------------------------------------------------------



(p)stock price or total stockholder return, including any comparisons with stock
market indices;

(q)appreciation in or maintenance of the price of the common stock or any
publicly-traded securities of the Company;

(r)dividends;

(s)debt or cost reduction;

(t)comparisons with performance metrics of peer companies;

(u)comparisons of Company stock price performance to the stock price performance
of peer companies;

(v)strategic business objectives, consisting of one or more objectives based on
meeting specified cost targets, meeting or reducing budgeted expenditures,
attaining division, group or corporate financial goals, meeting business
expansion goals (including, without limitation, developmental, strategic or
manufacturing milestones of products or projects in development, execution of
contracts with current or prospective customers and development of business
expansion strategies) and meeting goals relating to acquisitions, joint ventures
or collaborations or divestitures;

(w)economic value-added models; or

(x)any combination thereof.

Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Company or any Subsidiary, operating unit, business segment or division
of the Company and/or the past or current performance of other companies, and in
the case of earnings-based measures, may use or employ comparisons relating to
capital, stockholders' equity and/or Shares outstanding, or to assets or net
assets. The Committee may appropriately adjust any evaluation of performance
under criteria set forth in this Section 11.2 to exclude any of the following
events that occurs during a performance period: (i) asset impairments or
write-downs, (ii) litigation or claim judgments or settlements, (iii) the effect
of changes in tax law, accounting principles or other such laws or provisions
affecting reported results, (iv) accruals for reorganization and restructuring
programs, (v) any extraordinary non-recurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management's discussion and analysis
of financial condition and results of operations appearing in the Company's
annual report to stockholders for the applicable year, (vi) the effect of
adverse federal, governmental or regulatory action, or delays in federal,
governmental or regulatory action or (vii) any other event either not directly
related to the operations of the Company or not within the reasonable control of
the Company's management; provided that the Committee commits to make any such
adjustments within the 90 day period set forth in Section 11.4.

        11.3    With respect to any Covered Officer: (a) the maximum number of
Shares in respect of which all Performance Awards may be granted in any fiscal
year under Section 8 of the Plan is 75,000; (b) the maximum amount of all
Performance Awards that are settled in cash and that may be granted in any
fiscal year under Section 8 of the Plan is $2,000,000; and (c) the maximum
number of all Shares in respect of which Options or SARs (taken together) may be
granted in any fiscal year under the Plan is 100,000. The individual Covered
Officer limitations set forth in this Section 11.3 shall be cumulative; that is,
to the extent that Shares or cash for which Awards are permitted to be granted
to a Participant during a fiscal year are not covered by an Award to such
Participant in that fiscal year, the number of Shares (or amount of cash, as the
case may be) available for Awards to such Participant shall automatically
increase in the subsequent fiscal years during the term of the Plan until used.

14

--------------------------------------------------------------------------------



        11.4    In the case of grants of Performance Awards with respect to
which compliance with Section 162(m) is intended, no later than 90 days
following the commencement of each performance period (or such other time as may
be required or permitted by Section 162(m) of the Code), the Committee shall, in
writing, (1) select the performance goal or goals applicable to the performance
period, (2) establish the various targets and bonus amounts which may be earned
for such performance period, and (3) specify the relationship between
performance goals and targets and the amounts to be earned by each Covered
Officer for such performance period. Following the completion of each
performance period, the Committee shall certify in writing (which may be set
forth in the minutes of the Committee) whether the applicable performance
targets have been achieved and the amounts, if any, payable to Covered Officers
for such performance period. In determining the amount earned by a Covered
Officer for a given performance period, subject to any applicable Award
Agreement, the Committee shall have the right to reduce (but not increase) the
amount payable at a given level of performance to take into account additional
factors that the Committee may deem relevant in its sole discretion to the
assessment of individual or corporate performance for the performance period.

        11.5    Unless otherwise expressly stated in the relevant Award
Agreement, each Performance Award granted to a Covered Officer under the Plan is
intended to be performance-based compensation within the meaning of
Section 162(m). Accordingly, unless otherwise determined by the Committee, if
any provision of the Plan or any Award Agreement relating to such an Award does
not comply or is inconsistent with Section 162(m), such provision shall be
construed or deemed amended to the extent necessary to conform to such
requirements, and no provision shall be deemed to confer upon the Committee
discretion to increase the amount of compensation otherwise payable to a Covered
Officer in connection with any such Award upon the attainment of the performance
criteria established by the Committee.

Section 12. Separation from Service.

        12.1    The Committee shall have the full power and authority to
determine the terms and conditions that shall apply to any Award upon a
Separation from Service with the Company, its Subsidiaries and Affiliates,
including a separation from the Company with or without Cause, by a Participant
voluntarily, including for Good Reason, or by reason of death, Disability, Early
Retirement or Normal Retirement, and may provide such terms and conditions in
the Award Agreement or in such rules and regulations as it may prescribe.

        12.2    Unless otherwise provided in this Plan, an Award Agreement, or
by a contractual agreement between the Company or a Subsidiary and a
Participant, if a Participant's employment with or service to the Company or a
Subsidiary terminates before the restrictions imposed on the Award lapse, the
performance goals have been satisfied or the Award otherwise vests, such Award
shall be forfeited.

Section 13. Change in Control.

        13.1    Certain Terminations.    Unless otherwise provided by the
Committee, or in an Award Agreement or by a contractual agreement between the
Company or a Subsidiary and a Participant, if, within twelve months after the
Company obtains actual knowledge that a Change in Control has occurred, a
Participant's employment with or service to the Company or a Subsidiary or
Affiliate (or any of their successors) is terminated for any reason, all
outstanding Awards of such Participant shall vest, become immediately
exercisable and payable and have all restrictions lifted.

        13.2    Accelerated Vesting.    The Committee may (in accordance with
Section 409A, to the extent applicable), in its discretion, provide in any Award
Agreement, or, in the event of a Change in Control, may take such actions as it
deems appropriate to provide, for the acceleration of the exercisability,
vesting and/or settlement in connection with such Change in Control of each or
any outstanding Award or portion thereof and Shares acquired pursuant thereto
upon such conditions (if any), including

15

--------------------------------------------------------------------------------



termination of the Participant's service prior to, upon, or following such
Change in Control, to such extent as the Committee shall determine. In the event
of a Change of Control, and without the consent of any Participant, the
Committee may, in its discretion, provide that for a period of at least fifteen
(15) days prior to the Change in Control, any Options or Stock Appreciation
Rights shall be exercisable as to all Shares subject thereto and that upon the
occurrence of the Change in Control, such Stock Options or Stock Appreciation
Rights shall terminate and be of no further force and effect.

        13.3    Assumption, Continuation or Substitution.    In the event of a
Change in Control, the surviving, continuing, successor, or purchasing
corporation or other business entity or parent thereof, as the case may be (the
"Acquiror"), may (in accordance with Section 409A, to the extent applicable),
without the consent of any Participant, either assume or continue the Company's
rights and obligations under each or any Award or portion thereof outstanding
immediately prior to the Change in Control or substitute for each or any such
outstanding Award or portion thereof a substantially equivalent award with
respect to the Acquiror's stock, as applicable; provided, that in the event of
such an assumption, the Acquiror must grant the rights set forth in Section 13.1
to the Participant in respect of such assumed Awards. For purposes of this
Section, if so determined by the Committee, in its discretion, an Award
denominated in Shares shall be deemed assumed if, following the Change in
Control, the Award (as adjusted, if applicable, pursuant to Section 4.2 hereof)
confers the right to receive, subject to the terms and conditions of the Plan
and the applicable Award Agreement, for each Share subject to the Award
immediately prior to the Change in Control, the consideration (whether stock,
cash, other securities or property or a combination thereof) to which a holder
of a share of Stock on the effective date of the Change in Control was entitled;
provided, however, that if such consideration is not solely common stock of the
Acquiror, the Committee may, with the consent of the Acquiror, provide for the
consideration to be received upon the exercise or settlement of the Award, for
each Share subject to the Award, to consist solely of common stock of the
Acquiror equal in Fair Market Value to the per share consideration received by
holders of Shares pursuant to the Change in Control. Any Award or portion
thereof which is neither assumed or continued by the Acquiror in connection with
the Change in Control nor exercised or settled as of the time of consummation of
the Change in Control shall terminate and cease to be outstanding effective as
of the time of consummation of the Change in Control.

        13.4    Cash-Out of Awards.    The Committee may (in accordance with
Section 409A, to the extent applicable), in its discretion at or after grant and
without the consent of any Participant, determine that, upon the occurrence of a
Change in Control, each or any Award or a portion thereof outstanding
immediately prior to the Change in Control and not previously exercised or
settled shall be canceled in exchange for a payment with respect to each vested
Share including pursuant to Section 13.2 subject to such Award in (i) cash,
(ii) stock of the Company or of a corporation or other business entity a party
to the Change in Control, or (iii) other property which, in any such case, shall
be in an amount having a Fair Market Value equal to the Fair Market Value of the
consideration to be paid per Share in the Change in Control, reduced by the
exercise or purchase price per share, if any, under such Award (which payment
may, for the avoidance of doubt, be $0, in the event the per share exercise or
purchase price of an Award is greater than the per share consideration in
connection with the Change in Control). In the event such determination is made
by the Committee, the amount of such payment (reduced by applicable withholding
taxes, if any), if any, shall be paid to Participants in respect of the vested
portions of their canceled Awards as soon as practicable following the date of
the Change in Control and may be paid in respect of the unvested portions of
their canceled Awards in accordance with the vesting schedules applicable to
such Awards.

        13.5    Performance Awards.    The Committee may (in accordance with
Section 409A, to the extent applicable), in its discretion at or after grant,
provide that in the event of a Change in Control, (i) any outstanding
Performance Awards relating to performance periods ending prior to the Change in
Control which have been earned but not paid shall become immediately payable,
(ii) all

16

--------------------------------------------------------------------------------



then-in-progress performance periods for Performance Awards that are outstanding
shall end, and either (A) any or all Participants shall be deemed to have earned
an award equal to the relevant target award opportunity for the performance
period in question, or (B) at the Committee's discretion, the Committee shall
determine the extent to which performance criteria have been met with respect to
each such Performance Award, if at all, and (iii) the Company shall cause to be
paid to each Participant such partial or full Performance Awards, in cash,
Shares or other property as determined by the Committee, within thirty (30) days
of such Change in Control, based on the Change in Control consideration, which
amount may be zero if applicable. In the absence of such a determination, any
Performance Awards relating to performance periods that will not have ended as
of the date of a Change in Control shall be terminated and canceled for no
further consideration.

Section 14. Amendment and Termination.

        14.1    Amendments to the Plan.    The Board may amend, alter, suspend,
discontinue or terminate the Plan or any portion thereof at any time (and in
accordance with Section 409A of the Code with regard to Awards subject thereto);
provided that no such amendment, alteration, suspension, discontinuation or
termination shall be made without stockholder approval if such approval is
necessary to comply with any tax or regulatory requirement for which or with
which the Board deems it necessary or desirable to comply.

        14.2    Amendments to Awards.    Subject to the restrictions of
Section 6.2, the Committee may waive any conditions or rights under, amend any
terms of or alter, suspend, discontinue, cancel or terminate, any Award
theretofore granted, prospectively or retroactively in time (and in accordance
with Section 409A of the Code with regard to Awards subject thereto); provided
that any such waiver, amendment, alteration, suspension, discontinuance,
cancellation or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary.

        14.3    Adjustments of Awards upon the Occurrence of Certain Unusual or
Nonrecurring Events.    The Committee is hereby authorized to make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events (and shall
make such adjustments for the events described in Section 4.2 hereof) affecting
the Company, any Subsidiary or Affiliate, or the financial statements of the
Company or any Subsidiary or Affiliate, or of changes in applicable laws,
regulations or accounting principles.

Section 15. General Provisions.

        15.1    Limited Transferability of Awards.    Except as otherwise
provided in the Plan, an Award Agreement or by the Committee at or after grant,
no Award shall be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant, except by will or the laws of
descent and distribution. No transfer of an Award by will or by laws of descent
and distribution shall be effective to bind the Company unless the Company shall
have been furnished with written notice thereof and an authenticated copy of the
will and/or such other evidence as the Committee may deem necessary or
appropriate to establish the validity of the transfer. No transfer of an Award
for value shall be permitted under the Plan.

        15.2    Dividend Equivalents.    In the sole and complete discretion of
the Committee, an Award may provide the Participant with dividends or dividend
equivalents, payable in cash, Shares, other securities or other property on a
current or deferred basis. All dividend or dividend equivalents which are not
paid currently may, at the Committee's discretion, accrue interest, be
reinvested into additional Shares, or, in the case of dividends or dividend
equivalents credited in connection with Performance Awards, be credited as
additional Performance Awards and paid to the Participant if and when, and to
the

17

--------------------------------------------------------------------------------



extent that, payment is made pursuant to such Award. The total number of Shares
available for grant under Section 4 shall not be reduced to reflect any
dividends or dividend equivalents that are reinvested into additional Shares or
credited as Performance Awards. Notwithstanding the foregoing, with respect to
an Award subject to Section 409A of the Code, the payment, deferral or crediting
of any dividends or dividend equivalents shall conform to the requirements of
Section 409A of the Code and such requirements shall be specified in writing.

        15.3.    Compliance with Section 409A of the Code.    No Award (or
modification thereof) shall provide for deferral of compensation that does not
comply with Section 409A of the Code unless the Committee, at the time of grant,
specifically provides that the Award is not intended to comply with Section 409A
of the Code. Notwithstanding any provision of this Plan to the contrary, if one
or more of the payments or benefits received or to be received by a Participant
pursuant to an Award would cause the Participant to incur any additional tax or
interest under Section 409A of the Code, the Committee may reform such provision
to maintain to the maximum extent practicable the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code. In addition, if a Participant is a Specified Employee at the time of his
or her Separation from Service, any payments with respect to any Award subject
to Section 409A of the Code to which the Participant would otherwise be entitled
by reason of such Separation from Service shall be made on the date that is six
months after the Participant's Separation from Service (or, if earlier, the date
of the Participant's death). Although the Company intends to administer the Plan
so that Awards will be exempt from, or will comply with, the requirements of
Section 409A of the Code, the Company does not warrant that any Award under the
Plan will qualify for favorable tax treatment under Section 409A of the Code or
any other provision of federal, state, local or foreign law. The Company shall
not be liable to any Participant for any tax, interest, or penalties that
Participant might owe as a result of the grant, holding, vesting, exercise, or
payment of any Award under the Plan.

        15.4    No Rights to Awards.    No Person shall have any claim to be
granted any Award, and there is no obligation for uniformity of treatment of
Participants or holders or beneficiaries of Awards. The terms and conditions of
Awards need not be the same with respect to each Participant.

        15.5    Share Certificates.    All certificates for Shares or other
securities of the Company or any Subsidiary or Affiliate delivered under the
Plan pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations and other requirements of the SEC or any
state securities commission or regulatory authority, any stock exchange or other
market upon which such Shares or other securities are then listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

        15.6    Tax Withholding.    A Participant may be required to pay to the
Company or any Subsidiary or Affiliate and the Company or any Subsidiary or
Affiliate shall have the right and is hereby authorized to withhold from any
Award, from any payment due or transfer made under any Award or under the Plan,
or from any compensation or other amount owing to a Participant the amount (in
cash, Shares, other securities, other Awards or other property) of any
applicable withholding or other tax-related obligations in respect of an Award,
its exercise or any other transaction involving an Award, or any payment or
transfer under an Award or under the Plan and to take such other action as may
be necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes. The Committee may provide for additional cash payments to
holders of Options to defray or offset any tax arising from the grant, vesting,
exercise or payment of any Award. Without limiting the generality of the
foregoing, the Committee may in its discretion permit a Participant to satisfy
or arrange to satisfy, in whole or in part, the tax obligations incident to an
Award by: (a) electing to have the Company withhold Shares or other property
otherwise deliverable to such Participant pursuant to the Award (provided,
however, that the amount of any Shares so withheld shall not exceed the amount
necessary to satisfy required federal, state local and foreign withholding
obligations using the minimum statutory

18

--------------------------------------------------------------------------------



withholding rates for federal, state, local and/or foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income)
and/or (b) tendering to the Company Shares owned by such Participant (or by such
Participant and his or her spouse jointly) and purchased or held for the
requisite period of time as may be required to avoid the Company's or the
Affiliates' or Subsidiaries' incurring an adverse accounting charge, based, in
each case, on the Fair Market Value of the Shares on the payment date as
determined by the Committee. All such elections shall be irrevocable, made in
writing, signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.

        15.7    Award Agreements.    Each Award hereunder shall be evidenced by
an Award Agreement that shall be delivered (including, but not limited to,
through an online equity incentive plan management portal) to the Participant
and may specify the terms and conditions of the Award and any rules applicable
thereto. In the event of a conflict between the terms of the Plan and any Award
Agreement, the terms of the Plan shall prevail. The Committee shall, subject to
applicable law, determine the date an Award is deemed to be granted. The
Committee or, except to the extent prohibited under applicable law, its
delegate(s) may establish the terms of agreements or other documents evidencing
Awards under this Plan and may, but need not, require as a condition to any such
agreement's or document's effectiveness that such agreement or document be
executed by the Participant, including by electronic signature or other
electronic indication of acceptance, and that such Participant agree to such
further terms and conditions as specified in such agreement or document. The
grant of an Award under this Plan shall not confer any rights upon the
Participant holding such Award other than such terms, and subject to such
conditions, as are specified in this Plan as being applicable to such type of
Award (or to all Awards) or as are expressly set forth in the agreement or other
document evidencing such Award.

        15.8    No Limit on Other Compensation Arrangements.    Nothing
contained in the Plan shall prevent the Company or any Subsidiary or Affiliate
from adopting or continuing in effect other compensation arrangements, which
may, but need not, provide for the grant of Options, Restricted Shares,
Restricted Share Units, Other Stock-Based Awards or other types of Awards
provided for hereunder.

        15.9    No Right to Employment.    The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Subsidiary or Affiliate. Further, the Company or a Subsidiary or
Affiliate may at any time dismiss a Participant from employment, free from any
liability or any claim under the Plan, unless otherwise expressly provided in an
Award Agreement.

        15.10    No Rights as Stockholder.    Subject to the provisions of the
Plan and the applicable Award Agreement, no Participant or holder or beneficiary
of any Award shall have any rights as a stockholder with respect to any Shares
to be distributed under the Plan until such person has become a holder of such
Shares. Notwithstanding the foregoing, in connection with each grant of
Restricted Shares hereunder, the applicable Award Agreement shall specify if and
to what extent the Participant shall not be entitled to the rights of a
stockholder in respect of such Restricted Shares.

        15.11    Governing Law.    The validity, construction and effect of the
Plan and any rules and regulations relating to the Plan and any Award Agreement
shall be determined in accordance with the laws of the State of Delaware without
giving effect to conflicts of laws principles.

        15.12    Severability.    If any provision of the Plan or any Award is,
or becomes, or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.

19

--------------------------------------------------------------------------------



        15.13    Other Laws.    The Company will not be obligated to issue,
deliver or transfer any Shares pursuant to the Plan or to remove restrictions
from Shares previously delivered pursuant to the Plan until: (a) all conditions
of the applicable Award Agreement have been met or removed to the satisfaction
of the Committee; (b) all other legal matters, including receipt of consent or
approval of any regulatory body and compliance with any state or federal
securities or other law, in connection with the issuance and delivery of such
Shares have been satisfied; (c) the Participant or holder or beneficiary of the
Shares or Award has executed and delivered to the Company such representations
or agreements as the Committee may consider appropriate to satisfy the
requirements of any state or federal securities or other law; and (d) such
issuance would not entitle the Company to recover amounts under Section 16(b) of
the Exchange Act from such Participant or holder or beneficiary of the Shares or
Award. The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company's counsel
necessary to the lawful issuance of any Shares hereunder, shall relieve the
Company of any liability in respect of the failure to issue the Shares as to
which such requisite authority shall not have been obtained.

        15.14    No Trust or Fund Created.    Neither the Plan nor any Award
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Subsidiary or Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary or Affiliate pursuant to
an Award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Subsidiary or Affiliate.

        15.15    No Fractional Shares.    No fractional Shares shall be issued
or delivered pursuant to the Plan or any Award, and the Committee shall
determine whether cash, other securities or other property shall be paid or
transferred in lieu of any fractional Shares or whether such fractional Shares
or any rights thereto shall be canceled, terminated or otherwise eliminated.

        15.16    Headings.    Headings are given to the sections and subsections
of the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.

Section 16. Term of The Plan.

        16.1    Effective Date.    The Plan shall be effective upon the date
that it is adopted by the Board (the "Effective Date"). The Plan shall be
approved by the Company's stockholders at a meeting duly held in accordance with
applicable law within twelve (12) months before or after the Effective Date.
Upon such approval of the Plan, all Awards granted under the Plan on or after
the Effective Date shall be fully effective as if such approval had occurred on
the Effective Date. If the Plan is not approved as set forth in this section,
any Awards granted under the Plan shall be null and void and of no effect.

        16.2    Expiration Date.    No new Awards shall be granted under the
Plan after the tenth (10th) anniversary of the Effective Date. Unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, any Award
granted hereunder may, and the authority of the Board or the Committee to amend,
alter, adjust, suspend, discontinue or terminate any such Award or to waive any
conditions or rights under any such Award shall, continue after the tenth (10th)
anniversary of the Effective Date.

20

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

